Judgment affirmed, with costs. Memorandum: We agree with the conclusion reached by the Special Term that the trial court erroneously refused to instruct the jury that defendant expressly warranted that the cylinder or discs of the machine which defendant sold to plaintiff were made of cast steel and not semi-steel. All concur. (The judgment reverses a judgment of the Buffalo City Court and grants a new trial in an action for breach of warranty.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ,